esNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment and Remarks filed on 18 October 2021.  As directed by the Amendment, claims 1, 9, and 17 have been amended.  Claims 1-2, 4-10, 12-18, and 20-24 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.

Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 14 October 2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDSs have been considered by the Examiner.


Response to Arguments
The arguments presented by the Applicant on pages 9-14 of the Remarks filed on 18 October 2021 have been fully considered by the Examiner.  These arguments are based upon newly amended limitations in the claims and are moot in view of the new grounds for rejection presented below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 8-10, 12, 14, 16-18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., "Discovering Urban Spatio-temporal Structure from Time-Evolving Traffic Networks," APWeb 2014, LNCS 8709, pp.93-104, 2014, hereinafter “Wang” (previously cited) in view of Wick (US 6,977,777) (previously cited), Caceres et al., "Review of traffic data estimations extracted from cellular networks," IET Intelligent Transport Systems, Vol. 2, No. 3, pp. 179-192, 2008, hereinafter “Caceres” (previously cited), Landesberger et al., "MobilityGraphs: Visual Analysis of Mass Mobility Dynamics via Spatio-Temporal Graphs and Clustering," IEEE Transactions on Visualization and Computer Graphics, Vol. 11, No. 1, January 2016 (hereinafter “Landesberger”) and Ni et al., Information dynamic spectrum characterizes system instability toward critical transitions,” EPJ Data Science 2014, 3:28 (previously cited by Applicant in Information Disclosure Statement filed on 30 April 2019, hereinafter “Ni”)

Regarding claim 1, Wang discloses [a] system for multiscale monitoring, the system comprising: one or more processors and a memory, the memory being a non-transitory computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions, the one or more processors perform operations of: receiving surveillance data of a scene having a plurality of zones […], (§ 4.1 Data Sets and Fig. 2(a) a dataset of more than 3 million Beijing taxi trips is used, along with a map of Beijing split up into 651 traffic analysis zones) the surveillance data having an object flow tensor V indicating a number of objects flowing from one zone to another zone at time t (Pg. 94, lines 11-14 “an origin/destination/time tensor, each element of which represents the volume of traffic from the i-th origin area to the j-th destination area in the k-th time domain”) […] determining a cluster membership of the plurality of zones; (Fig. 5(a) and 5(b) and Pg. 102, lines 1-3 the 651 small zones are clustered into larger zones using a low-rank tensor) determining inter-layer dependency links between communications and flows; (Fig. 5 “Spatial clusters of Beijing areas and temporal patterns of Beijing traffic” and § 4.5 a low-rank tensor is used to identify cluster behaviors on the origin, destination, and time modes, and also detect associations (dependencies) between the modes.  In Fig. 5, the 651 small zones have been grouped into fewer, larger clusters) by constructing a low-resolution flow tensor W based on the cluster membership by merging object flows V within each cluster; (Wang, Fig. 5 and § 4.5 “the goal of urban spatio-temporal structure discovery is to find a low-rank tensor, from which we can not only identify cluster behaviors on the origin, destination, time modes, but can also detect the cross-mode association.” [a low-rank tensor is used to identify cluster behaviors on the origin, destination, and time modes, and also detect associations between the modes].  In Fig. 5, the 651 small zones have been grouped into fewer, larger clusters) […] and identifying the inter-layer dependency links and dependent clusters by thresholding the flow transfer entropy. (Wang, Pg. 102, lines 4-6 the entries with "high" [i.e. above a threshold] values in columns of the origin and/or destination projection matrices imply which cluster an area belongs to)  [Note: The determination of associative transfer entropy within and between layers of a multilayer network is taught in the Ni reference as discussed below beginning on page 7.  The associative transfer entropy of Ni may be applied to the origin and destination projection matrices of Wang, and then the high values thresholded to determine clusters as disclosed in Wang.]

designating at least one cluster of one or more zones as a region of interest based on the dependency links; (Wang, Pg. 102, lines 12-14 the method “finds corresponding spatial patterns and the correlations between them, allowing a better understanding of the spatio-temporal structure of the city.”  In Fig. 6, the traffic flowing into the Beijing Central Business District is examined as a function of the time projection matrix and identified as a high-traffic area [corresponds to claimed “region of interest”]) […]

Wang does not disclose each zone represented by a node of a graph
Landesberger teaches each zone represented by a node of a graph (Landesberger, pg. 13, col. 1, ¶ 3 “Time-varying flows as geolocated dynamic graphs. Movements between regions can be represented as a graph, where regions are graph nodes and flows between them are treated as weighted directed edges. The node position in the graphs is fixed to its geographic location. Time-dependence of the flows creates dynamic geolocated graphs.”)
Landesberger is analogous art, as it is in the field of analyzing the time-varying motion of objects between geographic zones.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to represent time-varying geolocated data using the dynamic geolocated graphs of Landesberger, the benefit being that such representation allows for both spatial and temporal clustering of the geographic regions (Landesberger, § 4.1, “Spatial and Temporal Simplification,” Our approach combines spatial aggregation (i.e., aggregating nodes into regions and aggregating flows between places into flows between regions) and temporal clustering (i.e., grouping similar spatial situations from several time steps) for reducing the data size, reducing data clutter in the visualization, and simultaneously supporting an abstract grasp of characteristic features of the mobility behavior.)

Wang further does not disclose and an object communication tensor C indicating a number of communications sending from one zone or node i to another zone or node j at time t.  
Caceres teaches and an object communication tensor C indicating a number of communications sending from one zone or node i to another zone or node j at time t (Caceres, § 3.1 "O-D Matrix," ¶¶ 5-6, “an Origin-Destination (OD) matrix may be inferred using the cellular system information about the locations of its users over time in terms of LA (Location Area).  The cellular phone communicates with cell towers whenever it moves from one Location Area into another LA, and this transition is recorded”; § 2.2 during a cellular call, the cellular system knows the exact cell where the phone is located, and when the phone moves from one cell to another, the call is "handed over" from one cell to another.  This process updates the system databases with the current cell in which the phone is located during a call.  At any time, the system records both the location of the phone and the location of the cell transmitter with which the phone is communicating)
Caceres is analogous art, as it is in the field of tracking object movement using collected surveillance data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traffic tracking of Wang with the cellular data collection of Caceres, the benefit being that cellular signal data can be used to characterize traffic in a fast, accurate and continuous manner, at an acceptable price, as cited by Caceres in § 3.1, ¶ 2.

Wang further does not teach determining flow transfer entropy from the communication tensor C to the low-resolution flow tensor W, wherein the flow transfer entropy is defined as ATEij->kl(CRi->Rj(t), WRk->Rl(t);
Ni teaches determining flow transfer entropy from the communication tensor C to the low-resolution flow tensor W, wherein the flow transfer entropy is defined as ATEij->kl(CRi->Rj(t), WRk->Rl(t); 
[Examiner’s Note: the claimed expression “ATEij->kl(CRi->Rj(t), WRk->Rl(t)” is not a “definition,” or a mathematical equation or formula to be evaluated in order to generate a result. Rather, it is merely a symbolic expression of the English prose “ATE (presumably, “Associative Transfer Entropy”), given the time-varying tensors C and W with indices i to j and k to l, respectively.”]

(Ni, § 2.2 “Associative Transfer Entropy,” ¶ 1 “Since TE only quantifies the net amount of information going from a source to a destination, it does not distinguish the types of effects the information transferred. The idea of the proposed associative transfer entropy (ATE) is to decompose TE by constraining the associated states of processes. It is often important to identify the types of the information flow, rather than the gross amount of information flow. For instance, the amount of influence for an increase in x that leads to a likely increase in y in the future can be the same as the amount of influence for an increase in x that leads to a likely decrease in y. There is no distinction between these two very different outcomes using TE. Our proposed ATE addresses such a difference and is defined by: [Equation (2)].

Ni is analogous art, as it is in the field of determining the time-varying information flow and effects of one variable upon another.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the associative transfer entropy calculations as taught by Ni to the surveillance data of Wang and Caceres, the benefit being that such an associative transfer entropy analysis “is able to (1) provide an effective measure for quantifying associative, asymmetric directional influence rather than symmetric influence, (2) provide an effective formulation that captures system-wise directional influence, rather than pair-wise influence…”, as cited by Ni in § 5 “Conclusions,” ¶ 1.

Wang further does not disclose and controlling a device based on the region of interest. 
As recited above, Wang discloses designating at least one cluster of one or more zones as a region of interest (Wang, Pg. 102, lines 12-14 the method “finds corresponding spatial patterns and the correlations between them, allowing a better understanding of the spatio-temporal structure of the city.”  In Wang, Fig. 6, the traffic flowing into the Beijing Central Business District is examined as a function of the time projection matrix and identified as a high-traffic area [corresponds to claimed “region of interest”]).  
Wang does not specifically disclose and controlling a device based on the designated region of interest. (emphasis added)
Wick teaches and controlling a device based on the region of interest. (Wick, 4:26-35 “a reconnaissance satellite could maintain a wide field-of-view for surveillance and threat detection.  However, once an area of interest [corresponds to claimed “region of interest] is determined, through either operator input or automated motion detection [e.g. the claimed object flows], an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification”)
Wick is analogous art, as it is in the field of surveillance and object tracking.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surveillance and tracking of Wang with the zoom-capable optical surveillance satellite of Wick, the benefit being that zooming in on an area of interest allows for detailed intelligence gathering or target identification, as cited by Wick at 4:26-35 “However, once an area of interest is determined, through either operator input or automated motion detection, an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification.”

Claims 9 and 17 recite similar limitations as claim 1, and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  Further, Wang discloses wherein determining a cluster membership of the plurality of zones further comprises operations of: constructing an adjacency matrix A based on the object flow tensor V; (Wang, Pg. 95, line 25 - 35 “the flow tensor X is decomposed into projection matrices O, D, and T, along with core tensor C”.  “The projection matrices O and D are adjacency matrices that summarize the spatial clusters on urban areas, and the T projection summarizes temporal patterns”) symmetrizing the adjacency matrix A; (Wang, equations (5) and (6), the origin projection matrix and the destination projection matrix are symmetrized by multiplying each matrix by its transpose) solving nonnegative matrix factorization of the symmetrized adjacency matrix; (Wang, Pg. 97, lines 1-3 “we also use non-negativity constraints and sparsity regularizer on the core tensor and/or factor matrices.  Non-negativity allows only additivity, so the solutions are often intuitive to understand and explain”; Pg. 96, lines 29-32 the symmetrized matrices are used to calculate the area-to-area similarity Matrix W) and assigning cluster membership of the objects in each of the plurality of zones to generate the cluster membership. (Wang, Fig. 5(a) and 5(b) and Pg. 102, lines 1-3 the 651 fine zones are clustered into larger zones using a low-rank tensor)

Claims 10 and 18 recite similar limitations as claim 2, and are rejected under the same rationale as applied to claim 2 above.

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  Further, Wick teaches wherein controlling a device based on the region of interest further comprises causing surveillance apparatus in a satellite to zoom into the region of interest. (Wick, 4:26-35 “a reconnaissance satellite could maintain a wide field-of-view for surveillance and threat detection.  However, once an area of interest is determined, through either operator input or automated motion detection, an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification”)

Claims 16 and 24 recite similar limitations as claim 8, and are rejected under the same rationale as applied to claim 8 above.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  Further, Wang discloses wherein designating at least one cluster of one or more zones as a region of interest based on the dependency links includes designating the dependent clusters as regions of interest. (Wang, § 3.3 various points of interest are designated within the various small zones as feature vectors, and the cosine difference between the feature vectors of two zones is used to determine the interest similarity between the zones for purposes of potentially clustering the zones together as regions of interest)

Claims 12 and 20 recite similar limitations as claim 4, and are rejected under the same rationale as applied to claim 4 above.

Regarding claim 6, the combination of references as applied to claim 4 above teaches [t]he system as set forth in Claim 4.  Further Wick teaches wherein controlling a device based on the region of interest further comprises causing surveillance apparatus in a satellite to zoom into the region of interest. (Wick, 4:26-35 “a reconnaissance satellite could maintain a wide field-of-view for surveillance and threat detection.  However, once an area of interest is determined, through either operator input or automated motion detection, an active optical zoom system could non-mechanically zoom in on that area with increased resolution on a millisecond time scale for detailed intelligence gathering or target identification”)

Claims 14 and 22 recite similar limitations as claim 6, and are rejected under the same rationale as applied to claim 6 above.

Claims 5, 7, 13, 15, 21 and 23 are rejected under the combination of references as applied to claim 1 above, and further in view of Miralles (US2010/0198514) (previously cited).

Regarding Claim 5, the combination of references as applied to claim 4 above teaches [t]he system as set forth in Claim 4.  

The above combination does not teach wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  
Miralles teaches wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  (Miralles, ¶ [0036] “the UAV may be in a target search mode, loiter mode, surveillance mode, reconnaissance mode, and/or other observation mode.  The seeker processing together with the guidance processing and/or an uplink from a command node may place the UAV into a terminal homing mode”; ¶ [0041] “the UAV in terminal homing mode may be directed toward a selected/designated target in order to obtain greater detailed information as the UAV approaches the target”)
Miralles is analogous art, as it is in the field of object tracking and surveillance.
It would have been obvious to one of ordinary skill in the art to combine the object tracking and surveillance of Wang with the Unmanned Aerial Vehicle of Miralles, the benefit being that repositioning a UAV “allows the system to obtain greater detailed information as the UAV approaches the target”, as cited by Miralles, ¶ [0041].

Claims 13 and 21 recite similar limitations as claim 5, and are rejected under the same rationale as applied to claim 5 above.

Regarding Claim 7, the combination of references as applied to claim 1 above teaches [t]he system as set forth in Claim 1.  
The above combination does not teach wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  
Miralles teaches wherein controlling a device based on the region of interest further comprises causing an unmanned aerial vehicle to move to the region of interest.  (Miralles, ¶ [0036] “the UAV may be in a target search mode, loiter mode, surveillance mode, reconnaissance mode, and/or other observation mode.  The seeker processing together with the guidance processing and/or an uplink from a command node may place the UAV into a terminal homing mode”; ¶ [0041] “the UAV in terminal homing mode may be directed toward a selected/designated target in order to obtain greater detailed information as the UAV approaches the target”)

Claims 15 and 23 recite similar limitations as claim 7, and are rejected under the same rationale as applied to claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126